Citation Nr: 1826757	
Decision Date: 05/01/18    Archive Date: 05/14/18

DOCKET NO.  14-28 482	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for a right shoulder disability.

2.  Entitlement to an initial disability rating in excess of 10 percent for back disability.


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

A. Sami, Associate Counsel



INTRODUCTION

The Veteran had active military service from March 1972 to March 1975.

These matters come to the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.


REMAND

The Board finds that additional development is required before the claims on appeal are decided.

The Veteran was last afforded a VA examination for his right shoulder in March 2011.  In January 2018, the Veteran's treatment provider assessed the shoulder and noted deformity, atrophy of the scapular muscles, and worse range of motion, among other changes since the last VA examination.  During the assessment, the Veteran reported frequent flare-ups that impair his ability to perform overhead tasks, and declined range of motion testing with repetition.  The assessment did not provide additional information on the Veteran's shoulder during flare-ups, such as frequency, duration, characteristics, and severity of flares, or an estimate of additional functional loss during a flare-up.  Sharp v. Shulkin, 29 Vet. App. 26 (2017).  Therefore, the Board finds that the Veteran should be afforded a VA examination to determine the current level of severity of all impairment resulting from his right shoulder disability, to include its condition during flares.

The Veteran was last afforded a VA examination for his back in March 2011.  There is an indication from the record that the Veteran's back disability has increased in severity since that time.  Therefore, the Veteran should be afforded a new VA examination to determine the current level of severity of all impairment resulting from his back disability.  

Additionally, current treatment records should be identified and obtained before a decision is made in this case.

Accordingly, the case is REMANDED for the following action:

1.  Identify and obtain any outstanding, pertinent VA and private treatment records and associate them with the claims file.

2.  Then, schedule the Veteran for a VA examination to determine the current level of severity of all impairment resulting from his right shoulder disability.  The claims file must be made available to, and reviewed by the examiner.  Any indicated studies must be performed.  The examiner must provide all information required for rating purposes.  

3.  The Veteran should also be scheduled for a VA examination to determine the current level of severity of all impairment resulting from his service-connected back disability.  The claims file must be made available to, and reviewed by the examiner.  Any indicated studies must be performed.  The examiner should provide all information required for rating purposes.  

4.  Confirm that the VA examination reports and any opinions provided comport with this remand and undertake any other development determined to be warranted.  

5.  Then, readjudicate the Veteran's claims.  If a decision is adverse to the Veteran, issue a supplemental statement of the case and allow appropriate time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
Kristin Haddock
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




